                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

R. Alexander Acosta, Secretary of Labor,
                                     )
United States Department of Labor,   )
                                    )    ORDER FOR MID-DISCOVERY
            Plaintiff,              )    STATUS CONFERENCE
                                    )
      v.                            )
                                    )
JMAC Resources, Inc.                )    Case No.: 1:19-cv-047
                                    )
            Defendant.              )
______________________________________________________________________________

        IT IS ORDERED:

        A mid-discovery status conference will be held before the magistrate judge on September

24, 2019, at 9:00 a.m. CDT. The conference will be conducted via telephone conference. To

participate in the conference, counsel shall call the following number and enter the following access

code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

        Dated this 6th day of June, 2019.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
